The conviction is for the possession of whisky for the purpose of sale in a dry area. The penalty assessed is a fine of $550.00.
There is no evidence in the record to support the averments in the complaint and information that a local option election had been held in Taylor County; that said election had resulted in the prohibition of the sale of intoxicating liquor; and that the result had been duly declared and published by the commissioners' court. In the absence of such proof, the evidence is insufficient to sustain the conviction. See McQueen v. State, 162 S.W.2d 703, and cases there cited.
The judgment of the trial court is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.